Citation Nr: 0112754	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for ear infection.

The Board notes that in a May 2000 decision, it denied the 
veteran's claim for service connection for alcoholism, 
determining it was not well grounded.  The Board refers such 
claim to the RO for readjudication under the Veterans Claims 
Assistance Act of 2000.


REMAND

The Board notes the RO has considered the claim on appeal to 
be a previously denied claim.  In a March 1989 rating 
decision, the RO denied service connection for ear infection, 
stating that available service medical records showed no 
evidence of an ear infection and there was not current 
evidence of an ear infection.  Thus, a claim for service 
connection for ear infection has been previously denied.  
However, the veteran now claims that due to an ear infection 
he had in service, he now has hearing loss.  The Board finds 
that such claim is a new claim and thus will consider it as a 
claim for service connection, as opposed to whether the 
veteran has submitted new and material evidence for 
previously denied claim.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of a 
diagnosis of bilateral hearing loss.  Specifically, in a 
February 1999 audiological evaluation, the audiologist stated 
the veteran had moderate sensorineural hearing loss between 
250 and 2000 Hertz and moderately severe hearing loss at 4000 
Hertz in the right ear and moderate to moderately severe 
sensorineural hearing loss between 250 and 2000 Hertz and 
severe sensorineural hearing loss at 4000 Hertz in the left 
ear.  Additionally, the veteran has attributed his hearing 
loss to an ear infection in service.  As the Board finds that 
there is insufficient medical evidence to make a decision on 
this claim, a VA examination, to include a medical opinion, 
is necessary to make a decision on this claim.

The veteran claims he had a severe ear infection in service, 
which was associated with aural pain and pressure.  He stated 
a myringotomy was performed at that time, which relieved the 
intense pain.  He also stated he underwent mastoid surgery in 
service.  The service medical records are not of record.  The 
record reflects that in February 1989, the RO attempted to 
obtain the veteran's service medical records.  A VA Form 21-
3101, Request for Information, shows that no medical records 
were found, including surgeon general reports, as they were 
in an area that would have been affected by the fire in 1973 
at the National Personnel Records Center (NPRC).  

Under the new legislation, it states whenever VA attempts to 
obtain records from a federal department or agency (such as 
the NPRC), that the efforts to obtain those records "shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
The Board finds that another attempt(s) must be made to 
obtain the veteran's service medical records in order to 
comply with the new law.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hearing loss.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should attempt to obtain the 
veteran's service medical records from 
the NPRC.  If it cannot obtain the 
records, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  

3.  The RO should schedule the veteran to 
undergo a comprehensive VA audiological 
evaluation to determine the nature, 
severity, and etiology of the bilateral 
hearing loss.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss is related to service.  The 
examiner should review service medical 
records, if found, and the medical 
records in the claims file when making 
this determination.  A complete rationale 
for any opinion expressed should be 
included in the evaluation report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for bilateral hearing 
loss.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


